Title: George Washington to the Senate and the House of Representatives, 23 December 1793
From: Washington, George,Jefferson, Thomas
To: Congress



Gentlemen of the Senate, and of the House of Representatives
United States 23d. December 1793.

Since the communications which were made to you on the affairs of the United States with Spain and on the Truce between Portugal and Algiers, some other papers have been received which making a part of the same subjects are now communicated for your information.

Go: Washington

